DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed October 21, 2021 is acknowledged. Claims 1-3, 6, 10 and 16-19 have been amended. Claims 1-20 are pending.
Action on merits of claims 1-20 follows.

Information Disclosure Statement
The information disclosure statements (IDS), particularly, the NPLs, Taiwanese Office Actions dated March 09, 2020 and March 03, 2021, have been considered by the examiner.
Note that, the remaining references had already been considered, previously. 

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
As shown in FIG. 2, C-C’, shows the wall structures 118b being formed in peripheral region 104, and on the STI 106. 
Note that, “all” wall structures 118b are formed on the STI 106.
FIGs. 5A-E, shows a portion of 118b is formed on the STI and other portions are formed on substrate 100. This illustration is contradicting the top view as shown in FIG. 2, C-C’, where all of the wall structure 118b are formed on the STI 106.
Therefore, FIGs. 5A-E are incorrectly illustrate the claimed invention.    

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, 11 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “the semiconductor device of claim 1, wherein the wall structure is continuous ring-shaped” (claim 5); “the semiconductor device of claim 10, wherein inner sidewalls of the wall structure define a ring-shaped region, and the stacked gate structure is located within the ring-shaped region” (claim 11); and “the semiconductor device of claim 16, wherein the wall structure is ring-shaped” (claim 20) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
As shown in FIG. 6, when the wall structure is a ring-shaped, the wall structure does not have “wherein the wall structure comprises a conductive layer extending from a position over the isolation structure to a position over the active area” (amended claims 1, 10 and 16). 
Another word, the above limitation of claim 1, 10 and 16 only applicable to non-continuous ring-shaped, as shown in FIGs. 5A-5E. 
Therefore, claims 5, 11 and 20 contain new matter. 
Applicant must cancel the new matter in response to the Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claims 1, 10 and 16 recite: “wherein the wall structure comprises a conductive layer extending from a position over the isolation structure to a position over the active area”.
According to the specification, “102” is “active area”; “104” is a “peripheral area or dummy pattern area” (non-active). 
As shown in FIG. 5E, the wall structures 118b are formed over the isolation structure 106 and peripheral area 104, not “active area 102”.
The limitations of Claims 1, 10 and 16 contravene the disclosure. 
Therefore, claims 1-20 are indefinite.
    
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7, 13-14 and 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
the wall structure has a first length along the first direction larger than a second length of the stacked gate structure along the first direction”.
Since the “stacked gate structure” being surrounded by the “wall structure”, the length of the wall structure always (inherent) larger than that of the stacked gate structure. 
Therefore, claim 7 fails to further limit claim 1.

Claim 13 recites: “the semiconductor device of claim 10, wherein a length of the first inner sidewall of the wall structure is larger than a length of the first sidewall of the stacked gate structure”.
Since the “stacked gate structure” being surrounded by the “wall structure”, the length of the wall structure always (inherent) larger than that of the stacked gate structure. 
Therefore, claim 13 fails to further limit claim 10.

Claim 14 recites: “the semiconductor device of claim 13, wherein a length of the second  inner sidewall of the wall structure is larger than a length of the second sidewall of the stacked gate structure”.
Since the “stacked gate structure” being surrounded by the “wall structure”, the length of the wall structure always (inherent) larger than that of the stacked gate structure. 
Therefore, claim 14 fails to further limit claims 13 and 10.

Claim 17 recites: “the semiconductor device of claim 16, wherein the wall structure covers a top surface of the isolation structure of the substrate”.
the wall structure comprises a conductive layer extending from a position over the isolation structure to a position over the active area”. 
Therefore, claim 17 fails to further limit claim 16. 

Claim 18 recites: “the semiconductor device of claim 17, wherein the wall structure further covers a top surface of the active area of the substrate”.
However, claim 16 has already claimed: “wherein the wall structure comprises a conductive layer extending from a position over the isolation structure to a position over the active area”. 
Therefore, claim 18 fails to further limit claims 17 and 16. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WU et al. (US. Pub. No. 2015/0084111) of record.
With respect to claim 1, As best understood by Examiner, WU teaches a semiconductor device as claimed including: 

a stacked gate structure (330) on the substrate (305) and extending along a first direction; and
a wall structure (330e/470) on the substrate (305) and laterally aside the stacked gate structure (330), the wall structure (330e/470) extends along the first direction and a second direction perpendicular to the first direction, 
wherein the wall structure (330e/470) comprises a conductive layer (338) extending from a position over the isolation structure (580) to a position over the active area (407). (See FIGs. 4-6).

With respect to claim 2, a top surface of the wall structure of WU is substantially coplanar with a top surface of the stacked gate structure (330). 
With respect to claim 3, the wall structure of WU further comprises a cap layer disposed over the conductive layer (338) and extending from a position over the isolation structure (580) to a position over the active area (407).
With respect to claim 5, the wall structure of WU is continuous ring-shaped. 
With respect to claim 6, the wall structure (330e/470) of WU comprises first sections extending along the first direction and second sections extending along the second direction, and an additional conductive layer (640) is interposed between the second sections of the wall structure (330e/470), wherein the additional conductive layer (640) and the second sections of the wall structure are alternately arranged along the second direction which is the same as an extending direction of the second sections.


With respect to claim 8, the stacked gate structure (330) of WU comprises: 
a control gate (338), located over the substrate (305); and 
a floating gate (334), located between the control gate (338) and the substrate (305).
  
With respect to claim 9, the semiconductor device of WU, further comprises an erase gate (350) located on the substrate (305) and laterally aside a first side of the stacked gate structure (330); and 
16File: 060738-OCusfa word line (340) located on the substrate (305) and laterally aside a second side of the stacked gate structure (330).
  
With respect to claim 10, As best understood by Examiner, WU teaches semiconductor device as claimed including: 
a substrate (305), comprising an isolation structure (580) and an active area (407) defined by the isolation structure (580); 
a stacked gate structure (330) on the substrate, the stacked gate structure (330) comprises a first sidewall and a second sidewall perpendicular to the first sidewall; and 
a wall structure (330e/470) on the substrate (305) and laterally surrounding the stacked gate structure (330), wherein the wall structure (330e/470) comprises a conductive layer (338) 
wherein the first sidewall of the stacked gate structure (330) faces a first inner sidewall of the wall structure (330e/470), and the second sidewall of the gate structure (330) faces a second inner sidewall of the wall structure (330e/470). (See FIGs. 4-6). 

With respect to claim 11, As best understood by Examiner, inner sidewalls of the wall structure (330e/470) of WU define a ring-shaped region, and the stacked gate structure (330) is located within the ring-shaped region.
With respect to claim 12, the first sidewall of the stacked gate structure (330) and the first inner sidewall of the wall structure (330e/470) of WU are parallel with each other, and the second sidewall of the stacked gate structure (330) and the second inner sidewall of the wall structure (330e/470) are parallel with each other. 
With respect to claim 13, As best understood by Examiner, a length of the first inner sidewall of the wall structure (330e/470) WU is larger than a length of the first sidewall of the stacked gate structure (330). 
With respect to claim 14, As best understood by Examiner, a length of the second inner sidewall of the wall structure (330e/470) of WU is larger than a length of the second sidewall of the stacked gate structure (330). 
With respect to claim 15, the stacked gate structure (330) of WU is included in a memory cell of a memory device. 


a substrate (305) comprising an isolation structure (580) and an active area (407) defined by the isolation structure (580), wherein the substrate has a memory region (407) and a periphery region; 17File: 060738-OCusf
a memory cell (310), disposed on the memory region (407) of the substrate; and 
a wall structure (330e/470), disposed on the periphery region of the substrate, wherein the wall structure (330e/470) comprises a conductive layer (338) extending from a position over the isolation structure (580) to a position over the active area (407); 
wherein the memory cell (310) comprises four lateral sides, and the four lateral sides of the memory cell are laterally surrounded by the wall structure (330e/470). (See FIGs. 4-6). 

With respect to claim 17, As best understood by Examiner, the wall structure (330e/470) of WU covers a top surface of an isolation structure (580) of the substrate. 
With respect to claim 18, As best understood by Examiner, the wall structure (330e/470) of WU further covers a top surface of the active area (407) of the substrate (305). 
With respect to claim 19, a thickness of the wall structure (330e/470) of WU is equal to the stacked gate structure (330). 
With respect to claim 20, As best understood by Examiner, the wall structure of WU is ring-shaped.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WU ‘111 as applied to claim 1 above, and further in view of YAMAKOSHI et al. (US Pub. No. 2010/0255647).
With respect to claim 4, WU teach the semiconductor device as described in claim 1 above including: the wall structure (330e/470) on the substrate (305) and laterally aside the stacked gate structure (330), the wall structure (330e/470) extends along the first direction and a second direction perpendicular to the first direction.  
Thus, and WU are shown to teach all the features of the claim with the exception of explicitly disclosing the wall structure is non-continuous ring-shaped.
However, YAMAKOSHI teaches a semiconductor device including: 
a wall structure (DMY) on substrate (1S) and laterally aside stacked gate structures (MG), the wall structure (DMY) extends along the first direction (X) and a second direction (Y) perpendicular to the first direction, wherein the wall structure (DMY) is non-continuous ring-shaped. (See FIG. 35).
  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the wall structure of WU surrounding the stacked gate structure being non-continuous ring-shaped as taught by YAMAKOSHI for the same intended purpose of providing a planar surface. 
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANH D MAI/            Primary Examiner, Art Unit 2829